241 S.W.2d 297 (1951)
GUERCIA
v.
GUERCIA.
No. A-3241.
Supreme Court of Texas.
July 25, 1951.
David G. Copeland and Winthrop Seley, Waco, for petitioner.
John McGlasson, Waco, for respondent.
PER CURIAM.
We approve the holding of the Court of Civil Appeals that comity and public policy require that the remedy of contempt be available in the courts of Texas to enforce payments by a father which he has been ordered by the courts of a sister state to make for the support of a minor child, he having thereafter become a resident of Texas. See Acts 52d Leg., R.S.1951, Chap. 377, p. 643, Vernon's Ann.Civ.St. art. 2328b-1 et seq., which became effective June 2, 1951.
However, we have decided to reserve the question as to whether the full faith and credit clause of the Constitution of the United States requires that such remedy be afforded by our courts.
Accordingly, the application is refused, no reversible error.